DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4 and 7-13, drawn to apparatus, classified in C23C16/45574.
II. Claims 14-17 and 20-22, drawn to apparatus, classified in C23C16/52.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus is useable for a materially different process such as with inert gases or without enacting a heating step.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- the inventions have acquired a separate status in the art in view of their different classification,

- the inventions require a different field of search (e.g. different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Mr. Roman Fayerberg on February 8, 2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of cartridges fluidly connected to the nozzle...and...in series to the one or more delivery lines” along with “a plurality of three way valves to fluidly connect the plurality of cartridges in sequence” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
For clarification, the figures (Fig. 3) show a series of three way valves and therefore the valves are connected “in sequence” and understood as connected to a gas line, 111, and the cartridges are understood as connected to the three way valves, but the drawings do not depict a plurality of such cartridges connected to “more than one” delivery line and also 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 requires a plurality of precursor cartridges that are fluidly connected to a nozzle – but then the cartridges are also fluidly connected to “one or more delivery lines”.  The delivery line is shown in Fig. 5A as 111.  It is not clear how the plurality of cartridges are connected to more than one delivery line and held in series as claimed.
Claim 4 requires that each cartridge housing includes an integrated valve to fluidly connect the precursor cartridges to the nozzle, but claim 1 already requires a plurality of three way valves that connect the cartridges to the delivery lines, the delivery 
Claim 10 recites the limitation "cartridge housings" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim either needs to provide proper antecedent basis or depend from claim 2, which does.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (2006/0022136).
Moore teaches a gas injection system comprising:
- a housing configured to hold a plurality of precursor cartridges (110) for insertion into a sample chamber, see housing 125 and Figs. 1 and 2 particularly,
- a nozzle extending from the housing, the nozzle 120,
- wherein the cartridges (110) are fluidly connected to the nozzle to selectively deliver one or more precursor gases and are fluidly connected in series to one or more delivery 
- a plurality of valves are fluidily coupled to the plurality of precursor cartridges.  
In regard to the requirement for 3 way valves, Moore teaches that metering valves (150) are used to both dilute and carry the gases to the nozzle, the valves as shown and described are three way valves, thereby meeting all claim requirements.
Regarding claims 3 and 13, the use of a vacuum is intended use of the apparatus, however, Moore teaches such a vacuum.
Regarding claim 7, the requirement for ‘thermally controlled’ is an intended use of the apparatus.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The claim does not include any further structural limitation and the limitations are in any case met by the temperature controller 200 or that understood as a temperature controller/heater 285/286.
Regarding claim 8, the teachings include injection tube 120.
Regarding claim 9, the use of the apparatus for multiple gases is an intended use of the apparatus, as outlined above – the claim does not require any further structural limitations.  The system of Moore, however, includes multiple precursor units that feed 
Regarding claim 10, Moore teaches temperature controllers 200 for each cartridge.  The claim is indefinite and it is held to meet the requirements wherein the housings are indefinite as per improper antecedent basis.
Regarding claims 11 and 12, the configuration of the nozzle for a thermal gradient does not require any further structure but is rather intended use and therefore the elements of the claims are met by the structure of the prior art nozzle (see arguments over intended use above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger (2009/0223451) in view of Moore (2006/0022136).
Kruger teaches
- a housing configured to hold a plurality of precursor cartridges (190) for insertion into a sample chamber, see housing 300 and Figs. 1 and 2 particularly,
- a nozzle extending from the housing, the nozzle 330/120,
- wherein the cartridges are fluidly connected to the nozzle to selectively deliver one or more precursor gases and are fluidly connected in series to one or more delivery lines – see wherein each cartridge is connected to a delivery line but they are commonly fluidly connected in series via the carrier gas line 290, and
Kruger does not teach a plurality of three way valves as claimed and does not teach any valves to connect the precursor cartridges to the delivery line in sequence as claimed.  Moore, however, teaches a system (see Figs. 1 and 2 and related text, as outlined above), a gas injection system including a housing, a nozzle, and a plurality of precursor cartridges – Moore teaches that it is operable to include valves to control the flow of carrier gas mixing with the precursor cartridge, see valves 150, which meet the claim requirements of three way valves based on the manner that they are connected.  It would have been obvious to one of ordinary skill in the art at the effective date of the 
Regarding claim 2, Kruger teaches cartridge housings, 210.
Regarding claims 3 and 13, Kruger teaches such a vacuum envelope, though as addressed above the use of vacuum is intended use.
Regarding claim 4, Kruger teaches a valve 220 in each housing.
Regarding claim 7, Kruger teaches a heater 320 [0021].
Regarding claims 8 and 9, Kruger teaches capillary 340, part of the nozzle, wherein the precursors are fed from multiple cartridges and therefore are ‘configured’ for injection of multiple precursor gases.
Regarding claim 10, each cartridge has independent temperature control means 220 [0017].
Regarding claims 11 and 12, the configuration of the nozzle for a thermal gradient does not require any further structure but is rather intended use and therefore the elements of the claims are met by the structure of the prior art nozzle (see arguments over intended use above).
 
Claims 2, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (2006/0022136) in view of Kruger (2009/0223451)
The teachings of Moore are described above, teaching precursor cartridges in a common housing but not teaching further individual housings for each cartridge.  The teachings of Kruger area also described above, teaching an analogous gas injection apparatus – as per claim 2, Kruger teaches that is operable to include individual 
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the cartridge housings of Kruger to the cartridges/apparatus of Moore as it would be an operable manner of isolating the cartridges as needed.
Regarding claim 4, Moore teachings an isolation valve 240 as does Kruger (220), and both meet the claim requirements of the integrated valve – as per Kruger it would obvious to have it integrated within the housing.
Regarding claim 10, to the extent that the claim requires housing the combined art is applied to the teachings as applied above to claim 2.  Both Moore (200) and Kruger (240) teach independent thermal control of the cartridges.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715